Case 1:19-cv-20534-FAM Document 11 Entered on FLSD Docket 03/22/2019 Page 1 of 8

                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI DIVISION

                                   CASE NO. 19-CIV-20534-MORENO

  LUIS BARRIOS,

            Plaintiff,

  v.

  CARNIVAL CORPORATION
  d/b/a CARNIVAL CRUISE LINES,

            Defendant.
                                                      /

                                 PLAINTIFF, LUIS BARRIOS’,
                         MOTION TO STRIKE AFFIRMATIVE DEFENSES
                                          AND
                         MEMORANDUM OF LAW IN SUPPORT THEREOF

            Plaintiff, LUIS BARRIOS (“Plaintiff”), by and through undersigned counsel and pursuant

  to Rule 12(f) of the Federal Rules of Civil, hereby files this, their Motion to Strike Affirmative

  Defenses and Memorandum of Law in Support Thereof, and as grounds therefore states as follows:

            1.      This matter presents a maritime personal injury action. During a cruise aboard

  Defendant’s CARNIVAL INSPIRATION, Plaintiff was caused to fall on a staircase as a result of

  the negligence of Defendant’s crewmember.

            2.      On March 5, 2019, Defendant filed its Answer and Affirmative Defenses. Several

  of the Affirmative Defenses are not cognizable as a matter of law.

            WHEREFORE, Plaintiff, LUIS BARRIOS, respectfully moves the Court for entry of an

  Order striking Defendant, CARNIVAL CORPORATION’s, Affirmative Defense Nos. 2 and 7.1

                              LOCAL RULE 7.1(A)(3) CERTIFICATION

            Undersigned counsel certifies that he has conferred in writing with counsel for Defendant

  in an attempt to resolve the issues raised herein; while the Parties were able to tailor the issue,



  1
      Defendant has agreed to amend Affirmative Defense Nos. 4 and 10.
Case 1:19-cv-20534-FAM Document 11 Entered on FLSD Docket 03/22/2019 Page 2 of 8
                                                 Case No. 19-CIV-20534-MORENO
                                                                         Page 2

  complete resolution has not been reached.

                                    MEMORANDUM OF LAW

         An affirmative defense “admits to the complaint, but avoids liability, wholly or partly, by
  new allegations of excuse, justification, or other negating matter.” Pujals v. Garcia, 777 F.Supp.2d
  1322, 1327 (S.D.Fla. 2011) (quoting Royal Palm Sav. Ass'n v. Pine Trace Corp., 716 F.Supp.
  1416, 1420 (M.D.Fla. 1989) (citations omitted)). An affirmative defense is insufficient as a matter
  of law if it fails to meet the requirement set out in FRCP 8 by making a short and plain statement
  of the defense. Pujals, 777 F.Supp.2d at 1327 (citing Mid-Continent Casualty Co. v. Active
  Drywall, Inc., 765 F.Supp.2d 1360 (S.D.Fla. 2011)). While Plaintiff recognizes that there is some
  disagreement among the Courts on application of the “heightened” pleading requirements for
  Complaints espoused in Twombly/Iqbal to Affirmative Defenses, see e.g. Romero v. Southern
  Waste Systems, LLC, 619 F.Supp.2d 1356 (S.D.Fla. 2009); Harvey v. Lake Buena Vista Resort,
  LLC, 568 F.Supp.2d 1354 (M.D.Fla. 2008), as with a Complaint, although detailed factual
  allegations may not be required, there must be more than labels, conclusions, and “recycled”
  defenses. Pujals, 777 F.Supp.2d at 1332, Castillo v. Roche Labs. Inc., 2010 WL 3027726, *1
  (S.D.Fla. 2010) (citing Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) and Bell Atlantic Corp. v.
  Twombly, 550 U.S. 544, 555 (2007)). An affirmative defense must “give fair notice to the
  opposing party that there is some plausible, factual basis for the assertion and [may] not simply...
  suggest some possibility that it might apply to the case.” Castillo, 2010 WL 3027726 at *3 (internal
  citation omitted).
          Any defense which is insufficient as a matter of law is properly stricken. Morrison v.

  Executive Aircraft Refinishing, Inc., 434 F.Supp.2d 1314, 1318 (S.D.Fla. 2005). “A defense is

  insufficient as a matter of law if, on the face of the pleadings, it is patently frivolous, or if it is

  clearly invalid as a matter of law." Id. (citing Anchor Hocking Corp. v. Jacksonville Electric

  Authority, 419 F. Supp. 992, 1000 (M.D.Fla. 1976)).

         Likewise, the Court should strike any defense that “can have no possible bearing upon the

  subject matter of the litigation.” Pujals, 777 F.Supp.2d at 1329 (citing Automated Transaction

  Corp. v. Bill Me Later, Inc., 2010 WL 3419232, *4 (S.D.Fla. 2010). In this vein, it has been held

                                                  2
                                      EDUARDO J. HERNANDEZ, LLC
Case 1:19-cv-20534-FAM Document 11 Entered on FLSD Docket 03/22/2019 Page 3 of 8
                                                 Case No. 19-CIV-20534-MORENO
                                                                         Page 3

  that the Court “must not tolerate shotgun pleading of affirmative defenses, and should [also] strike

  vague and ambiguous defenses [that] do not respond to any particular count, allegation, or legal

  basis of a complaint.” Morrison, 434 F.Supp.2d at 1318 (citing Byrne v. Nezhat, 261 F.3d 1075,

  1129 (11th Cir. 2001); Anderson v. Dist. Board. of Trustees of Central Florida Comm. Coll, 77

  F.3d 364, 367 (11th Cir. 1996)). Consequently, “affirmative defenses that fail to recite more than

  bare-bones conclusory allegations are legally insufficient and will be stricken.” N.Y. Discount

  Plus, Inc. v. Scottsdale Insurance. Co., 2014 WL 467235, *1 (S.D.Fla. 2014) (citing Morrison,

  434 F. Supp.2d at 1318). This is “because affirmative defenses are often proven by facts extrinsic

  to the plaintiff's claim [and] a plaintiff needs to receive fair notice of an affirmative defense as

  early as possible so that the parties can focus discovery accordingly.” Id. (citing American Nat'l

  Bank v. Fed. Deposit Insurance Corp., 710 F.2d 1528, 1537 (11th Cir. 1983)).

  A. This Matter is Governed by General Maritime Law

         The present matter is controlled by general maritime law, as the alleged tort occurred upon

  navigable waters, and bears a significant relationship to traditional maritime activity.        See

  Executive Jet Aviation, Inc. v. City of Cleveland, 409 U.S. 249, 93 S.Ct. 493 (1972); Foremost Ins.

  Co. v. Richardson, 457 U.S. 668, 102 S.Ct. 2654 (1982), reh’g denied, 459 U.S. 899, 103 S.Ct.

  198 (1982); Sisson v. Ruby, 497 U.S. 358, 110 S.Ct. 2892 (1990). Furthermore, while the alleged

  wrong must have a significant relationship to maritime activity, there exists no requirement that

  the maritime activity be exclusively navigational. Foremost Ins., 102 S.Ct. at 2658. In addition,

  the law governing suits involving passengers against cruise lines is the general maritime law of

  the United States. See generally THOMAS J. SCHOENBAUM, 1 ADMIRALTY AND MARITIME LAW

  §3-5 (2nd ed. 1994); Keefe v. Bahama Cruise Line, Inc., 867 F.2d 1318 (11th Cir. 1989), on remand,

  715 F.Supp. 1069 (M.D.Fla. 1989); Beard v. Norwegian Caribbean Lines, 900 F.2d 71 (6th Cir.

  1990); see also Kermarec v. Compagnie Generale Transatlantique, 358 U.S. 625, 79 S.Ct. 406



                                                 3
                                     EDUARDO J. HERNANDEZ, LLC
Case 1:19-cv-20534-FAM Document 11 Entered on FLSD Docket 03/22/2019 Page 4 of 8
                                                 Case No. 19-CIV-20534-MORENO
                                                                         Page 4

  (1959); Pope & Talbot, Inc. v. Hawn, 346 U.S. 406, 74 S.Ct. 202 (1953). 2

  B. Affirmative Defense No. 2 Has No Bearing in This Tort Action

                                          Affirmative Defense No. 2
                 For its Second Affirmative Defense, Defendant asserts that the
                 Plaintiff's action is precluded by the limitations, terms and conditions
                 contained in the Plaintiff’s ticket/contract for passage.

         No portion of Plaintiff’s Complaint sounds in contract. To the contrary, Plaintiff’s

  Complaint is simple and to the point – Count I is for “Negligence.” This is precisely the type of

  defense envisioned by this Court in ruling that a defense which “can have no possible bearing upon

  the subject matter of the litigation” should be stricken.    Pujals v. Garcia, 777 F.Supp.2d 1322,

  1329 (S.D.Fla. 2011) (citing Automated Transaction Corp. v. Bill Me Later, Inc., 2010 WL

  3419232, *4 (S.D.Fla. 2010).

         As Judge Gayles has recently held in striking an almost identical Affirmative Defense,

  “Defendant’s Affirmative Defense No. [4] is STRICKEN as an invalid contractual waiver of

  liability. See Johnson v. Royal Caribbean Cruises, Ltd., 499 F.App’x 846, 848-49 (11th Cir. 2011)

  (citing 46 USC §30509); Wolf v. Celebrity Cruises, Inc., 101 F.Supp.3d 1298, 1306 (S.D.Fla.

  2015) (collecting cases).” Tonelli v. NCL (Bahamas), Ltd., Case No. 17-Civ-23313-Gayles

  (S.D.Fla. June 12, 2018) (citations in original) (emphasis added).

         More recently, Judge Ungaro has held:

                 Plaintiff moves to strike the second affirmative defense on the
                 grounds that no part of Plaintiff’s complaint sounds in contract.
                 Defendant responds that many provisions of the ticket contract
                 apply to Plaintiff’s claims. Limitations of liability in cruise-ship
                 tickets are not enforceable against negligence claims. Johnson v.
                 Royal Caribbean Cruises, Ltd., 449 F. App’x 846, 848 (11th Cir.
                 2011). Although other provisions, like venue, are enforceable, those
                 provisions are irrelevant as to Defendant’s liability and therefore
                 cannot serve as affirmative defenses. Accordingly the Court strikes
                 this affirmative defense. (Emphasis added.)

  2
   Defendant’s Affirmative Defense No. 9 avers that “For its Ninth Affirmative Defense, Defendant alleges
  this action is controlled by federal maritime law to the exclusion of state law.” Plaintiff agrees.


                                                  4
                                      EDUARDO J. HERNANDEZ, LLC
Case 1:19-cv-20534-FAM Document 11 Entered on FLSD Docket 03/22/2019 Page 5 of 8
                                                 Case No. 19-CIV-20534-MORENO
                                                                         Page 5


  Iskandar v. Royal Caribbean Cruises, Ltd., Case No.18-Civ-23812-Ungaro (S.D.Fla. Nov. 20,

  2018) (Order on Plaintiff’s Motion to Strike Affirmative Defenses).

  C.   Affirmative Defense No. 7 Averring the Negligence of “Third Parties” Is Not
       Cognizable Under Maritime Law

                                     Affirmative Defense No. 7
                 For its Seventh Affirmative Defense, Defendant alleges that
                 Plaintiff's injuries, if any, were legally caused by the conduct of
                 third parties, who were not subject to the control, supervision or
                 direction of this Defendant, thereby precluding or diminishing
                 Plaintiff's recovery herein. (Emphasis added.)

         Under maritime law, Defendant is not entitled to have the Jury apportion its fault along

  with that of non-parties, third-parties, or others not parties to the action. That is, the Florida-law

  concept of a “Fabre Defendant” does not apply under maritime law and, in fact, directly conflicts

  with and violates general maritime law.

         In Fabre, the Florida Supreme Court held that apportionment of fault is not limited to

  “participants” in a lawsuit and that “the only means of determining a party’s percentage of fault is

  to compare that party’s percentage of fault to all of the other entities who contributed to the

  accident, regardless of whether they have been or could have been joined as defendants.” Fabre

  v. Marin, 623 So.2d 1182, 1185 (Fla.1993). General maritime law, in sharp contrast to Florida

  law, continues to adhere to the doctrine of joint and several liability and a “plaintiff may obtain

  judgment for the full amount from any and all joint tortfeasors.” Groff v. Chandris, Inc., 835

  F.Supp. 1408, 1409 (S.D.Fla. 1993); see also Edmonds v. Compagnie Generale Transatlantique,

  443 U.S. 256, 99 S.Ct. 2753, 2756, reh'g denied, 444 U.S. 889, 100 S.Ct. 194 (1979); The Atlas,

  93 U.S. 302, 315 (1876); Ebanks v. Great Lakes Dredge & Dock Co., 688 F.2d 716 (11th Cir.1982),

  cert. denied, 460 U.S. 1083, 103 S.Ct. 1774 (1983). It has been held that the doctrine of joint and

  several liability is so firmly entrenched in maritime law that it may not be changed by a court

  despite the national move to “comparative fault” as demonstrated by Florida law and Fabre. See


                                                  5
                                      EDUARDO J. HERNANDEZ, LLC
Case 1:19-cv-20534-FAM Document 11 Entered on FLSD Docket 03/22/2019 Page 6 of 8
                                                 Case No. 19-CIV-20534-MORENO
                                                                         Page 6

  Coats v. Penrod Drilling Corp., 61 F.3d 1113 (5th Cir. 1995) (en banc).

          Faced with the this very issue in a passenger action against a cruise line for injuries

  sustained ashore in the Cayman Islands where the defendant cruise line sought to have the jury

  determine the fault of a non-party, the Grand Cayman Port Authority, Judge Moore held:

                   Although there do not appear to be any federal cases applying the
                   recent Florida Supreme Court decision in Fabre to federal admiralty
                   claims, this Court is guided and persuaded by analogous cases in
                   this Circuit. For example, in Ebanks v. Great Lakes Dredge & Dock
                   Co., plaintiffs were members of the crew of a dredge and barge
                   owned by defendant Great Lakes, their employer. The crewmen
                   were thrown into the water when the barge was overturned by a
                   collision with a tanker; one crew member drowned. The plaintiffs
                   brought suit alleging that Great Lakes had a contractual obligation
                   to follow certain Corps of Engineers safety requirements and
                   brought suit under their employer under the Jones Act, 46 USC
                   §688. The owner of the tanker, Chevron, was not a party to the suit.
                   At the request of Great Lakes, the court asked the jury to make
                   findings as to the degree of liability and causation attributable to
                   Great Lakes and the non-party Chevron. The Court of Appeals for
                   the Eleventh Circuit restated general maritime law principles of
                   joint and several liability under which a plaintiff may obtain
                   judgment for the full amount against any and all joint tortfeasors
                   without regard to percentage of fault. Ebanks, 688 F.2d at 718-19.
                   In reversing the district court, the Eleventh Circuit held that it was
                   error to require the jury to allocate fault between the defendant
                   and a non-party. Id. at 722. The Court explained that the issue of
                   the non-party's liability should have been determined "at a different
                   time and between two live opponents" rather than by plaintiffs and
                   defendant. Id.; see also Drake Towing Co. v. Meisner Marine
                   Constr. Co., 765 F.2d 1060, 1067 (11th Cir. 1995) (approving and
                   following the analysis in Ebanks), reh'g denied, 773 F.2d 1239 (11th
                   Cir. 1985) (en banc).

  Groff, 835 F.Supp. at 1409-10 (citations in original) (emphasis added).3


  3
   Nothing has changed and the very same rationale applies in the aftermath of McDermott, Inc. v. AmClyde &
  River Castings, Ltd., 511 U.S. 202, 114 S.Ct. 1461 (1994), where the Supreme Court adopted the “proportionate
  share” approach to determining the effect of settlement on the rights of a plaintiff against non-settling tortfeasors
  and on the rights to contribution by non-settling tortfeasors against settling tortfeasors. Lexington Ins. Co. v.

                                                      6
                                          EDUARDO J. HERNANDEZ, LLC
Case 1:19-cv-20534-FAM Document 11 Entered on FLSD Docket 03/22/2019 Page 7 of 8
                                                 Case No. 19-CIV-20534-MORENO
                                                                         Page 7

  DATE: March 22, 2019


                                                 Respectfully submitted,

                                                 EDUARDO J. HERNANDEZ, LLC
                                                 Attorneys for Plaintiff
                                                 8660 West Flagler Street - Suite 124
                                                 Miami, Florida 33144
                                                 Telephone: (305) 567-0910
                                                 Facsimile: (786) 454-8905

                                                 By:    /s/ Eduardo J. Hernandez
                                                        EDUARDO J. HERNANDEZ
                                                        Florida Bar No. 061451
                                                        ehernandez@ejh-law.com




                                   CERTIFICATE OF SERVICE

         WE HEREBY CERTIFY that on March 22, 2019, we electronically filed the foregoing

  document with the Clerk of the Court using CM/ECF. We also certify that the foregoing document

  is being served this day on all counsel of record or pro se parties identified on the attached Service

  List in the manner specified, either via transmission of Notices of Electronic Filing generated by

  CM/ECF or in some other authorized manner for those counsel or parties who are not authorized

  to received electronically Notices of Electronic Filing.

                                                         /s/ Eduardo J. Hernandez
                                                        EDUARDO J. HERNANDEZ
                                                        Florida Bar No.: 061451
                                                        ehernandez@ejh-law.com




  Langei, et al., Case No. C12-946-TSZ/C12-1829-TSZ (W.D.Wash. June 15, 2015); Powers v. Bayliner Marine
  Corp., 855 F.Supp. 199 (W.D.Mich. 1994).

                                                  7
                                      EDUARDO J. HERNANDEZ, LLC
Case 1:19-cv-20534-FAM Document 11 Entered on FLSD Docket 03/22/2019 Page 8 of 8
                                                 Case No. 19-CIV-20534-MORENO
                                                                         Page 8

                                         SERVICE LIST

  Eduardo J. Hernandez                                    Valentina Tejera
  Florida Bar No. 061451                                  Florida Bar No.
  ehernandez@ejh-law.com.com                              vtejera@carnival.com
  EDUARDO J. HERNANDEZ, LLC                               CARNIVAL CRUISE LINE
  8660 West Flagler Street - Suite 124                    3655 Northwest 87th Avenue
  Miami, Florida 33414                                    Miami, Florida 33178
  Tel.: (305) 567-0910                                    Tel.: (305) 406-7556
  Fax.: (786) 454-8905                                    Fax.: (305) 406-4732

  Attorneys for Plaintiff                                 Attorneys for Defendant




                                                8
                                    EDUARDO J. HERNANDEZ, LLC
